PER CURIAM.
In this appeal from a final judgment rendered in their favor, appellants raise two points. We affirm the first point without discussion. In the second point, appellants argue that the trial court erred in denying their motion to amend the complaint to add punitive damages against one of the defendants, Eagle Supply, Inc., the employer of the tortfeasor. We affirm on this point as well because no basis has been shown for punitive damages against the employer. See Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644-45 (Fla.1999).
AFFIRMED.
WOLF, KAHN and BENTON, JJ., concur.